Citation Nr: 1011872	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for myelodysplasia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.  He had service in the Republic of Vietnam 
from September 1971 to August 1972.  Primary military 
occupational specialty was firefighter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2009, the Board remanded this case for additional 
development.  It has since returned to the Board.

In January 2010, the representative submitted an Informal 
Hearing Presentation.  At that time, it was noted that new 
evidence was being submitted and that the Veteran waived RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
myelodysplasia.  He contends that it is primarily due to 
Agent Orange exposure during his service in the Republic of 
Vietnam.  He also contends that it is the result of his 
exposure to chemicals, during his service as a firefighter.  

Following the November 2009 supplemental statement of the 
case, the Veteran submitted additional private medical 
evidence.  A December 2009 office note from his private 
oncologist (Dr. D. S.) indicates that the Veteran was there 
with a big list of things from Agent Orange and VA and that 
he was requesting a letter.  Dr. D. S. noted that they would 
check with the lawyer about what letter was needed as the 
Veteran wanted it sent to his home.  The physician further 
noted that they were going to make sure "all bases were 
covered" for the Veteran.  A review of the claims file, 
however, does not contain a letter from the Veteran's 
oncologist addressing the etiology of the appellant's 
myelodysplasia.  Given the apparent intent of the private 
physician to do so, on remand, the Veteran should be given an 
opportunity to provide that statement as well as additional 
relevant records.  

The January 2009 remand directed that the Veteran be 
scheduled for a hematologic examination to determine the 
nature and etiology of any diagnosed myelodysplasia.  The 
examiner was requested to examine the appellant, review the 
claims file and opine whether there was a 50/50 chance that 
myelodysplasia was related to the Veteran's military service, 
to include his in-service exposure to herbicides and toxic 
substances.  A full clinical rationale was to be provided.  

While a VA examination was conducted in April 2009, the 
representative in a January 2010 Informal Hearing 
Presentation argued that the examination was inadequate and 
that there was sufficient evidence to grant the benefit 
sought.  In the alternative, the representative argued that 
the case should be remanded for an adequate medical opinion.  
In this regard, the representative noted various examination 
deficiencies, noted that there was no indication that the 
claims file was reviewed, observed that the examiner provided 
no supporting rationale or explanation for his conclusion; 
and found that the examiner failed to discuss the positive 
evidence of record.  

On review, the claims file contains examination reports dated 
in February 2009 and April 2009.  Both contain a diagnosis of 
myelodysplasia but do not include a medical opinion.  An 
examination report dated in May 2009 is essentially identical 
to the April 2009 report, but includes the following 
statement: "[t]here is a less than a 10% chance that the 
myelodysplasia was related to his service or exposure to 
herbicides or toxic substances."  Unfortunately, no 
supporting rationale was provided.  Moreover, despite the 
remand's reference to clinical literature addressing the 
possibility of a link between myelodysplasia and herbicide 
exposure, the examiner failed address why he rejected 
supportive clinical literature.  Hence, the examination is 
inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and provide him the opportunity to submit 
any statements and/or records since 
December 2009 from his private oncologist.  
In the alternative, the Veteran may submit 
an authorization for release of these 
records.  If a completed authorization is 
received, the identified records should be 
requested.  

Of greatest benefit to the Veteran would 
be medical opinion evidence showing that 
in his case there is a 50/50 chance that 
myelodysplasia is related to his military 
service.  Such an opinion should be 
supported with a written discussion of all 
evidence considered and the complete 
written rationale explaining any opinion 
offered.  Any records or responses 
received from the Veteran or his 
representative should be associated with 
the claims file.  

2.  Thereafter, the claims file and a copy 
of this REMAND must be made available to 
the May 2009 VA examiner for records 
review and addendum.  The examiner is 
requested to provide a complete rationale 
for his previous opinion as directed 
below.  

If the May 2009 examiner is 
unavailable, unwilling, or unable 
to provide the requested 
information, the claims file must 
be sent to another VA hematologist 
who can provide the information 
requested.  If additional 
examination is required, it should 
be conducted.  

Based upon the evidence of record 
and accepted medical principles, 
the hematologist must opine whether 
it is at least as likely as not 
(i.e., is there a 50/50 chance), 
that the Veteran currently has 
myelodysplasia related to active 
military service or events therein, 
to include his in-service exposure 
to herbicides and toxic substances.  
In making this determination, the 
examiner must discuss all relevant 
evidence, to include all favorable 
clinical literature, the August 
2006 statement from Dr. W. H. and 
genetic testing of record.  The 
role that any post service exposure 
to toxins may have played in the 
development of myelodysplasia must 
also be addressed.  In answering 
the question regarding etiology, it 
is insufficient to merely note that 
the claimed condition is not on the 
list of disorders for which a 
presumption of service connection 
has been established based on 
herbicide exposure.  

A complete rationale for any 
opinion offered must be provided.  

In preparing their opinion, the 
examining physician must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as 
not" means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  

